Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2018

                                      No. 04-18-00646-CV

                   IN THE INTEREST OF J.A.R. JR., J.R.R. AND A.I.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02660
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was due to be filed on November 5, 2018. Appellant filed a
motion for extension of time requesting a twenty-day extension to file the brief. The motion,
however, does not comply with Texas Rule of Appellate Procedure 10.1(a)(5) in that it does not
contain a certificate of conference. In the interest of justice and given the time constraints
governing the disposition of this appeal, the motion is GRANTED. Appellant’s brief must be
filed no later than November 26, 2018. Appellant is advised that further requests for extensions
of time will be disfavored.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court